DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a sample tube, classified in CPC B01L 3/5453.
II. Claims 7-12, drawn to a method of orientating a sample tube, classified in CPC B01L 9/06.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used with a materially different process which does not require positioning sample tubes in a rack.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of different classification. 
The inventions require a different field of search. 
The prior art applicable to one invention would not likely be applicable to the other inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with James Smith on 11/2/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,060,457, hereinafter Iizuka.
Regarding claim 1, Iizuka teaches a sample tube (item 3) comprising: a sidewall that is substantially cylindrical (figure 1c) and open at one end (figure 1c) and non-cylindrical (figure 1c) and closed with a bottom at the opposite end (figure 1c); and non-cylindrical surfaces (the cross-sectional view of figure 1c) formed in the substantially cylindrical end of the sidewall (figure 1c) to be gripped by complementary gripper surfaces of a gripper (intended use MPEP § 2114 (II)), assuring proper orientation of the test tube relative to the gripper (intended use MPEP § 2114 (II)).
Regarding claim 4, Iizuka teaches wherein the non-cylindrical surfaces are flat surfaces (figure 1c) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 is/are additionally and claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka in view of United States Application Publication No. 2015/0273468, hereinafter Croquette.
Regarding claim 1, Iizuka teaches a sample tube (item 3) comprising: a sidewall that is substantially cylindrical (figure 1c) and open at one end (figure 1c) and non-cylindrical (figure 1c) and closed with a bottom at the opposite end (figure 1c); and non-cylindrical surfaces (the cross-sectional view of figure 1c) formed in the substantially cylindrical end of the sidewall (figure 1c) to be gripped by complementary gripper surfaces of a gripper (intended use MPEP § 2114 (II)), assuring proper orientation of the test tube relative to the gripper (intended use MPEP § 2114 (II)).
However, if it is determined that Iizuka fails to teach the bottom closed end is non-cylindrical, then Croquette teaches this limitation.
Croquette teaches a sample holder with an anti-rotational feature which engages a corresponding orientation of an anti-rotational feature of a holder which is square shaped (rectangular) to prevent the rotation of the sample holder when attaching or removing a cap (Croquette, paragraphs [0066]-[0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a rectangular (non-cylindrical) bottom end to the device of Iizuka because it would prevent the rotation of the sample holder when attaching or removing a cap (Croquette, paragraphs [0066]-[0067]).
Regarding claim 2, modified Iizuka teaches wherein the bottom end of the sample tube has a rectangular cross-section (see supra).
Regarding claim 3, Iizuka teaches wherein the non-cylindrical surfaces formed in the substantially cylindrical end of the sidewall extend along the edges of the rectangular section at the bottom end of the sample tube (figure 1c).
Regarding claim 4, Iizuka teaches wherein the non-cylindrical surfaces are flat surfaces (figure 1c) 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka with or without Croquette as applied to claim 1 above, and further in view of United States Application Publication No. 2012/0051986, hereinafter Pavlova and United States Application Publication No. 2002/0098126, hereinafter Day.
Regarding claim 5, Iizuka with or without Croquette teach all limitations of claim 1; however, the fail to teach a barcode on the bottom end of the sample tube.
Pavlova teaches a sample holder with a 2D matrix bar code on the bottom of the container so that the container can be identified (Pavlova, paragraph [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a barcode on the bottom end of the sample tube because it would allow for the container can be identified (Pavlova, paragraph [0015]).
Iizuka with or without Croquette and Pavlova fail to teach the barcode including an element to confirm orientation.
Day teaches a tube with a barcode and an orientation mark on the barcode to assist in reading the code in the correct orientation (Day, paragraph [0104]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an orientation mark on the barcode because it would assist in reading the code in the correct orientation (Day, paragraph [0104]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka with or without Croquette as applied to claim 11 above, and further in view of WO 2010/134966, hereinafter Massaro.
Regarding claim 20, Iizuka with or without Croquette teach all limitations of claim 15; however, they fail to teach a protrusion or depression on the sidewall to orient the sample tube.
Massaro teaches a vessel with a spiral feature which protrudes from the sidewall of the vessel to orientate the vessel (Massaro, page 14, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a spiral feature which protrudes from the sidewall of the vessel because it would orientate the tube (Massaro, page 14, lines 1-5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,677,810 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796